DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on December 04, 2020 in which claims 1-19 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 06, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mavani US Publication No. 2018/0212989 in view of Xu et al. US Publication No. 2017/0286624.

As per claim 1, Mavani discloses “a method of monitoring a health status of an occupant of a dwelling based on Internet traffic of the dwelling (see Figs. 7-9), comprising: analyzing transport layer data for the Internet traffic of the dwelling for a period of time to identify a plurality of occupant specific transport layer data items, wherein each occupant specific transport layer data item includes one of a number of occupant specific MAC addresses, wherein each occupant specific transport layer data item is identified based on the one of the number of occupant specific MAC addresses, and wherein each of the number of occupant specific MAC addresses is associated with a device used by the occupant (Fig. 8 with Paragraph 0038, "Once devices are chosen to be monitored, network monitoring device 28 begins collecting and storing network packet data according to each active device in the private network 19, using key identifiers such as the device MAC address"); establishing an Internet traffic pattern for the occupant for the period of time based on the identified plurality of occupant specific transport layer data items (see [0073],"Flows 62A may be processed through a packet data translation engine (PDTE) to determine the activity 38."; also see [0047], "An activity may also comprise more than one flow. For example, where the activity is viewing a YouTube video stream, pauses in the transmission may result in multiple flows being created for the same activity session. Downstream reporting logic may then report these multiple flows or conversations as one “YouTube” viewing activity,"); comparing the established Internet traffic pattern to a predetermined baseline Internet traffic pattern for the occupant (see [0099], "Alerts may also be applied to specific devices, such as whether certain services are accessed (such as an application or website), or whether usage occurs outside of specified time parameters (such as bedtime)." It is noted however, Mavani did not specifically detail the aspects of “identifying a deviation from the predetermined baseline Internet traffic pattern based on the comparison; and determining that a change in the health status is possible for the occupant based on the identifying of the deviation” as recited in the instant claim 1. On the other hand, Xu et al. achieved the aforementioned claimed features. In particular, Xu et al. disclose A method of monitoring a health status of an occupant of a dwelling based on Internet traffic of the dwelling (see Figs. 1,2), comprising: analyzing transport layer data for the Internet traffic of the dwelling for a period of time to identify a plurality of occupant, specific transport layer data items (see [0074], "Internet activity data may be automatically recorded by a network server and may be acquired from the network server (e.g., via an API),"; also see [0072], "Internet activity data may comprise [...] whether the user stays up late frequently"; Remark: staying up and going to bed, respectively, are activities that are typically performed by a user while being in his or her dwelling.), establishing an internet traffic pattern for the occupant for the period of time based on the identified plurality of occupant specific transport layer data items (see Fig. 2, Step S201 with [0034], "In step S201, the method acquires Internet activity data during a set period of history for a plurality of users, including a user to be tested.", see [0040], "In step S203, the method extracts characteristic data of the user to be tested [...] from the Internet activity data."}; comparing the established Internet traffic pattern to a predetermined baseline Internet traffic pattern for the occupant (see [0045], "The comparison between the characteristic data of the user to be tested and the corresponding characteristic data of the sample users is capable of objectively reflecting the heaith condition of the user to be tested") and identifying a deviation from the predetermined baseline Internet traffic pattern based on the comparison (see [0044], "normalization processing for the heaith probability of the user to be tested"); and determining that a change in the health status is possible for the occupant based on the identifying of the deviation (see Fig. 2, step S204, "health condition evaluation"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of Mavani with the system of Xu et al. because they are both directed to Methods, Systems, and Devices for Evaluating a Health Condition of an Internet User and monitoring, capturing and reporting network activity, thus, are from the same field of endeavor. Such combination would have enhanced the versatility of Mavani’s system by allowing it to provide an easily retrievable Identification of the device (and its assumed user) that leaves an Internet activity trace; thus presenting a fully compatible, obvious solution to the objective technical problem for the skilled person.



Fig. 8 with Paragraph 0038, Once devices are chosen to be monitored, network monitoring device 28 begins collecting and storing network packet data according to each) active device in the private network 19, using key identifiers such as the device MAC address. 

As per claims 7-12, most of the limitations of these claims have been noted in the rejection of claims 1 and 13. Applicant’s attention is directed to the rejection of claims 1 and 13 respectively. In addition, Mavani discloses the claimed features of “wherein the analyzing, establishing, comparing and determining steps are performed by a health status server located remote form the dwelling; receiving the transport layer data for the Internet traffic of the dwelling for the period of time in the health status server from a packet sniffer device located in the dwelling; wherein the packet sniffer device located in the dwelling is a man in the middle device packet sniffer device wired between a router in the dwelling and a modem in the dwelling; wherein the packet sniffer device located in the dwelling is a wireless packet sniffer device located in the dwelling; wherein the health status server accesses the transport layer data for the Internet traffic of the dwelling for the period of time by accessing router connection logs of a router in the dwelling; wherein the health status server accesses the transport layer data for the Internet traffic of the dwelling for the period of time by accessing connection logs associated with the dwelling of an Internet service provider for the dwelling; wherein the health status server is structured and configured to accesses the transport layer data for the Internet traffic of the dwelling for the period of time by accessing router connection logs of a router in the dwelling; wherein the health status server is structured and configured to accesses the transport layer data for the Internet traffic of the dwelling for the period of time by accessing connection logs associated with the dwelling of an See Mavani Figures 1-5, "monitoring device 28", Paragraphs 0033-0036, 0110, 0114).

As per claim 13, Mavani discloses a health status server configured for monitoring a health status of an occupant of a dwelling based on Internet traffic of the dwelling, comprising: a processing apparatus having a processor and a memory (see Figs. 7-9), wherein the processing apparatus is structured and configured to: analyze transport layer data for the Internet traffic of the dwelling for a period of time to identify a plurality of occupant specific transport layer data items, wherein each occupant specific transport layer data item includes one of a number of occupant specific MAC addresses, wherein each occupant specific transport layer data item is identified based on the one of the number of occupant specific MAC addresses, and wherein each of the number of occupant specific MAC addresses is associated with a device used by the occupant (Fig. 8 with 0038, "Once devices are chosen to be monitored, network monitoring device 28 begins collecting and storing network packet data according to each active device in the private network 19, using key identifiers such as the device MAC address"); establish an Internet traffic pattern for the occupant for the period of time based on the identified plurality of occupant specific transport layer data items (see [0073],"Flows 62A may be processed through a packet data translation engine (PDTE) to determine the activity 38."; also see [0047], "An activity may also comprise more than one flow. For example, where the activity is viewing a YouTube video stream, pauses in the transmission may result in multiple flows being created for the same activity session. Downstream reporting logic may then report these multiple flows or conversations as one “YouTube” viewing activity,"); compare the established Internet traffic pattern to a predetermined baseline Internet traffic pattern for the occupant (see [0099], "Alerts may also be applied to specific devices, such as whether certain services are accessed (such as an application or website), or whether usage occurs outside of specified time parameters (such as bedtime)." It is noted however, Mavani did not specifically detail the aspects of “identifying a deviation from the predetermined baseline Internet traffic pattern based on the comparison; and determine that a change in the health status is possible for the occupant based on the identifying of the deviation” as recited in the instant claim 13. On the other hand, Xu et al. achieved the aforementioned claimed features. In particular, Xu et al. disclose a method of monitoring a health status of an occupant of a dwelling based on Internet traffic of the dwelling (see Figs. 1,2), comprising: analyze transport layer data for the Internet traffic of the dwelling for a period of time to identify a plurality of occupant, specific transport layer data items (see [0074], "Internet activity data may be automatically recorded by a network server and may be acquired from the network server (e.g., via an API),"; also see [0072], "Internet activity data may comprise [...] whether the user stays up late frequently"; Remark: staying up and going to bed, respectively, are activities that are typically performed by a user while being in his or her dwelling.), establish an internet traffic pattern for the occupant for the period of time based on the identified plurality of occupant specific transport layer data items (see Fig. 2, Step S201 with [0034], "In step S201, the method acquires Internet activity data during a set period of history for a plurality of users, including a user to be tested.", see [0040], "In step S203, the method extracts characteristic data of the user to be tested [...] from the Internet activity data."}; compare the established Internet traffic pattern to a predetermined baseline Internet traffic pattern for the occupant (see [0045], "The comparison between the characteristic data of the user to be tested and the corresponding characteristic data of the sample users is capable of objectively reflecting the heaith condition of the user to be tested") and identifying a deviation from the predetermined baseline Internet traffic pattern based on the comparison (see [0044], "normalization processing for the heaith probability of the user to be tested"); and determine that a change in the health status is possible for the occupant based on the identifying of the deviation (see Fig. 2, step S204, "health condition evaluation"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of Mavani with the system of Xu et al. because they are both directed to Methods, Systems, and Devices for Evaluating a Health Condition of an Internet User and monitoring, capturing and reporting network activity, thus, are from the same field of endeavor. Such combination would have enhanced the versatility of Mavani’s system by allowing it to provide an easily retrievable Identification of the device (and its assumed user) that leaves an Internet activity trace; thus presenting a fully compatible, obvious solution to the objective technical problem for the skilled person.

As per claims 14-16, most of the limitations of these claims have been noted in the rejection of claims 1 and 13. Applicant’s attention is directed to the rejection of claims 1 Fig. 8 with Paragraph 0038, Once devices are chosen to be monitored, network monitoring device 28 begins collecting and storing network packet data according to each) active device in the private network 19, using key identifiers such as the device MAC address. 

As per claims 17-18, most of the limitations of these claims have been noted in the rejection of claims 1 and 13. Applicant’s attention is directed to the rejection of claims 1 and 13 respectively. In addition, Mavani discloses the claimed features of “wherein the health status server is structured and configured to accesses the transport layer data for the Internet traffic of the dwelling for the period of time by accessing router connection See Mavani Figures 1-5, "monitoring device 28", Paragraphs 0033-0036, 0110, 0114).

As per claim 19, Mavani discloses “a computer program product, comprising a non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code being adapted and configured to be executed to implement a method of monitoring a health status as recited in claim 1 below. In particular, Mavani discloses “a method of monitoring a health status of an occupant of a dwelling based on Internet traffic of the dwelling (see Figs. 7-9), comprising: analyzing transport layer data for the Internet traffic of the dwelling for a period of time to identify a plurality of occupant specific transport layer data items, wherein each occupant specific transport layer data item includes one of a number of occupant specific MAC addresses, wherein each occupant specific transport layer data item is identified based on the one of the number of occupant specific MAC addresses, and wherein each of the number of occupant specific MAC addresses is associated with a device used by the occupant (Fig. 8 with 0038, "Once devices are chosen to be monitored, network monitoring device 28 begins collecting and storing network packet data according to each active device in the private network 19, using key identifiers such as the device MAC address"); establishing an Internet traffic pattern for the occupant for the period of time based on the identified plurality see [0073],"Flows 62A may be processed through a packet data translation engine (PDTE) to determine the activity 38."; also see [0047], "An activity may also comprise more than one flow. For example, where the activity is viewing a YouTube video stream, pauses in the transmission may result in multiple flows being created for the same activity session. Downstream reporting logic may then report these multiple flows or conversations as one “YouTube” viewing activity,"); comparing the established Internet traffic pattern to a predetermined baseline Internet traffic pattern for the occupant (see [0099], "Alerts may also be applied to specific devices, such as whether certain services are accessed (such as an application or website), or whether usage occurs outside of specified time parameters (such as bedtime)." It is noted however, Mavani did not specifically detail the aspects of “identifying a deviation from the predetermined baseline Internet traffic pattern based on the comparison; and determining that a change in the health status is possible for the occupant based on the identifying of the deviation” as recited in the instant claim 19. On the other hand, Xu et al. achieved the aforementioned claimed features. In particular, Xu et al. disclose A method of monitoring a health status of an occupant of a dwelling based on Internet traffic of the dwelling (see Figs. 1,2), comprising: analyzing transport layer data for the Internet traffic of the dwelling for a period of time to identify a plurality of occupant, specific transport layer data items (see [0074], "Internet activity data may be automatically recorded by a network server and may be acquired from the network server (e.g., via an API),"; also see [0072], "Internet activity data may comprise [...] whether the user stays up late frequently"; Remark: staying up and going to bed, respectively, are activities that are typically performed by a user while being in his or her dwelling.), establishing an internet traffic pattern for the occupant for the period of time based on the identified plurality of occupant specific transport layer data items (see Fig. 2, Step S201 with [0034], "In step S201, the method acquires Internet activity data during a set period of history for a plurality of users, including a user to be tested.", see [0040], "In step S203, the method extracts characteristic data of the user to be tested [...] from the Internet activity data."}; comparing the established Internet traffic pattern to a predetermined baseline Internet traffic pattern for the occupant (see [0045], "The comparison between the characteristic data of the user to be tested and the corresponding characteristic data of the sample users is capable of objectively reflecting the heaith condition of the user to be tested") and identifying a deviation from the predetermined baseline Internet traffic pattern based on the comparison (see [0044], "normalization processing for the heaith probability of the user to be tested"); and determining that a change in the health status is possible for the occupant based on the identifying of the deviation (see Fig. 2, step S204, "health condition evaluation"). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of Mavani with the system of Xu et al. because they are both directed to Methods, Systems, and Devices for Evaluating a Health Condition of an Internet User and monitoring, capturing and reporting network activity, thus, are from the same field of endeavor. Such combination would have enhanced the versatility of Mavani’s system by allowing it to provide an easily retrievable Identification of the device (and its assumed user) that leaves an Internet activity trace; thus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 22, 2021